


Exhibit 10.31

 

UNCONDITIONAL CAPITAL MAINTENANCE AGREEMENT

BETWEEN

AMERICAN INTERNATIONAL GROUP, INC.

AND

WESTERN NATIONAL LIFE INSURANCE COMPANY

 

This Unconditional Capital Maintenance Agreement (this “Agreement”), is made,
entered into and effective as of March 30, 2011 by and between American
International Group, Inc., a corporation organized under the laws of the State
of Delaware (“AIG”), and Western National Life Insurance Company, a corporation
organized under the laws of the Texas(the “Company”).

 

WITNESSETH:

 

WHEREAS, the Company is a life insurer subject to certain capital requirements
of the insurance laws and regulations of Texas (the “Domiciliary State”);

 

WHEREAS, the Company is an indirect wholly owned subsidiary of AIG; and

 

WHEREAS, AIG has an interest in unconditionally maintaining and enhancing the
Company’s financial condition:

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

 

1.                                       In the event that the Company’s Total
Adjusted Capital for each of the Company’s first and third fiscal quarters (as
determined based on the Company’s first and third fiscal quarterly filed
statutory financial statements, respectively, subject to any adjustments or
modifications thereto required by the Domiciliary State’s insurance department
or the Company’s independent auditors) falls below the Specified Minimum
Percentage of the Company’s projected Company Action Level RBC (in each case as
estimated by the Company as of the end of each such first and third fiscal
quarters, as the case may be), AIG shall, within the respective time periods set
forth under paragraph 4, in accordance with paragraph 5 and in compliance with
applicable law, provide to the Company cash, cash equivalents, securities or
other instruments that qualify (as admitted assets) for purposes of calculating
the Company’s Total Adjusted Capital, as a contribution and not as a loan, in an
amount such that the Company’s Total Adjusted Capital as of the end of each of
the Company’s second and fourth fiscal quarter, as the case may be, will be
projected to be at least equal to the Specified Minimum Percentage of the
Company’s Company Action Level RBC.  Notwithstanding the foregoing, AIG may, at
any time as it deems necessary in its sole discretion and in compliance with

 

--------------------------------------------------------------------------------


 

applicable law, make a contribution to the Company in such amount as is required
for the Company’s Total Adjusted Capital to equal a percentage of its Company
Action Level RBC determined to be appropriate by the Company and AIG.

 

2.                                       In the event that the Company’s Total
Adjusted Capital (a) for each of the Company’s first, second and third fiscal
quarters (as determined based on the Company’s first, second and third fiscal
quarterly filed statutory financial statements, respectively, subject to any
adjustments or modifications thereto required by the Domiciliary State’s
insurance department or the Company’s independent auditors) is in excess of the
Specified Minimum Percentage of the Company’s projected Company Action Level RBC
(in each case as estimated by the Company as of the end of each such first,
second and third fiscal quarters, as the case may be) or (b) as of each fiscal
year end (as shown in the Company’s fiscal year-end filed statutory financial
statements, together with any adjustments or modifications thereto required by
the Domiciliary State’s insurance department or the Company’s independent
auditors) is in excess of the Specified Minimum Percentage of the Company’s
Company Action Level RBC (as shown in such fiscal year-end statutory financial
statements), the Company shall, within the respective time periods set forth
under paragraph 4, in accordance with paragraph 5 and subject to approval by the
Company’s board of directors as required by the laws of the Domiciliary State,
declare and pay dividends ratably to its equity holders in an aggregate amount
equal to the lesser of (i) the amount necessary to reduce the Company’s
projected or actual Total Adjusted Capital as of each of the end of the
Company’s fiscal quarter or fiscal year, as the case may be, to a level equal to
or not materially greater than the Specified Minimum Percentage of the Company’s
Company Action Level RBC or (ii) the maximum amount permitted by the Domiciliary
State’s law to be paid as an ordinary dividend less an amount that the Company
and AIG agree is appropriate to protect the Company from exceeding such maximum
amount allowed by such Domiciliary State’s law as a result of potential audit
adjustments or adjustments to the projections on which such dividend amount is
based.  For the avoidance of doubt, this paragraph shall only require the
Company to pay ordinary dividends; under no circumstances shall the Company be
required to pay any dividend which would trigger the extraordinary dividend
provisions of Section 823.107 of the Insurance Law of the Domiciliary State or
that is otherwise prohibited by the Domiciliary State.  Notwithstanding the
foregoing, this Agreement does not prohibit the payment of extraordinary
dividends to reduce the Company’s projected or actual Total Adjusted Capital to
a level equal to or not materially greater than the Specified Minimum Percentage
of the Company’s Company Action Level RBC.

 

--------------------------------------------------------------------------------


 

3.                                       For the avoidance of doubt, the terms
“Total Adjusted Capital”, “Company Action Level RBC”, and “Surplus to
Policyholders” shall have the meanings ascribed thereto under the insurance laws
and regulations of the Domiciliary State, or, with respect to “Total Adjusted
Capital” and “Company Action Level RBC”, if not defined therein, shall have the
meanings ascribed thereto in the risk-based capital (“RBC”) instructions
promulgated by the National Association of Insurance Commissioners (“NAIC”). The
term “Specified Minimum Percentage” shall be equal to the percentage set forth
on Schedule 1 attached hereto, which shall be agreed to by AIG and the Company
at least once every year beginning upon the date of the filing of the Company’s
2010 Annual Statement with the Domiciliary State’s insurance department and
following review against the capital adequacy standards and criteria (“Agency
Criteria”) of each of Standard & Poor’s Corp. (“S&P”), Moody’s Investors Service
(“Moody’s”) and A.M. Best Company (“A.M. Best”).  Notwithstanding the obligation
of the Company and AIG to review the Specified Minimum Percentage on an annual
basis, the parties hereto agree to review and revise the Specified Minimum
Percentage on a more frequent basis, if the parties agree it is appropriate, to
take into account (a) any material changes after the date hereof to any Agency
Criteria adopted by any of S&P, Moody’s or A.M. Best, on the one hand, or to the
law of the Domiciliary State or NAIC RBC rules or instructions, on the other
hand, which causes the results under the Agency Criteria to diverge from that
under the law of the Domiciliary State or NAIC RBC rules or instructions, (b)
the Company completes a material transaction that is treated materially
differently by the Agency Criteria, on the one hand, and the NAIC RBC rules or
instructions, on the other hand, or (c) any other material development or
circumstance affecting the Company which AIG and the Company agree merits a
reevaluation of the Specified Minimum Percentage then in effect.

 

4.                                      The Company and AIG agree that any
contribution to be made under paragraph 1 will take place within the following
two time periods per year, as applicable: (a) during the time beginning on the
first business day after the filing of the Company’s first fiscal quarterly
statutory financial statements and ending on the last business day prior to the
end of the Company’s second fiscal quarter; and (b) during the time beginning on
the first business day after the filing of the Company’s third fiscal quarterly
statutory financial statements and ending on the last business day prior to the
end of the Company’s fourth fiscal quarter. Notwithstanding the foregoing, in
compliance with applicable law, any capital contribution provided for under
paragraph 1 may be made by AIG after the close of any fiscal quarter or fiscal
year of the Company but prior to the filing by the Company of its statutory
financial statements for such fiscal quarter or fiscal year, respectively, and
contributions of this nature shall be recognized as capital contributions
receivable as of the balance sheet date

 

3

--------------------------------------------------------------------------------


 

of the yet to be filed quarterly or annual financial statement (as the case may
be), pursuant to paragraph 8 of Statement of Statutory Accounting Principles No.
72, to the extent approved by the Domiciliary State.  The Company and AIG
further agree that any dividends to be made under paragraph 2 will take place as
soon as practicable after the filing by the Company of the relevant fiscal
quarter-end or fiscal year-end statutory financial statements or such earlier
time as may be agreed by the Company and AIG.

 

5.                                      At the time that any contribution is due
under paragraph 4, AIG agrees that it will either (a) make such contribution to
the Company’s direct parent and cause such direct parent to then contribute such
funds, securities or instruments so contributed by AIG to the Company, or (b)
make such contribution directly to the Company without receiving any capital
stock or other ownership interest in exchange therefor, subject in either case
to any required regulatory approvals.  At any time any dividends are due under
paragraph 4, the Company agrees that it will make such dividend to the Company’s
direct parent and will use its best efforts to cause such direct parent to then
dividend or otherwise provide such funds to AIG.  All contributions and
dividends contemplated under this Agreement shall be approved, declared and
made, as applicable, in compliance with applicable law, including, without
limitation, approval by the board of directors of each applicable entity
(including the Company) and any prior notice requirements specified under
applicable rules and regulations of the Domiciliary State.

 

6.                                      Subject to the requirements of
applicable law and the approval, to the extent required, by any or all of the
Company’s senior management, relevant management committees, board of directors,
and of any insurance regulator, the Company hereby acknowledges that, in a
manner consistent with past practice and any other reasonable requirements of
AIG, it will comply with all financial and budgetary planning, risk mitigation,
derisking or pricing, corporate governance, investment, informational and
procedural requirements set forth by AIG.

 

7.                                      AIG hereby waives any failure or delay
on the part of the Company in asserting or enforcing any of its rights or in
making any claims or demands hereunder.

 

8.                                      Unless earlier terminated in accordance
with this paragraph 8, this Agreement shall continue indefinitely.  AIG shall
have the absolute right to terminate this Agreement upon thirty (30) days’ prior
written notice to the Company, which notice shall state the effective date of
termination (the “Termination Date”); provided, however, that AIG agrees not to
terminate this Agreement unless (a) AIG significantly modifies the corporate
structure or ownership of the Company, or (b) AIG sells the

 

--------------------------------------------------------------------------------


 

Company to an acquirer (i) having a rating from at least one of S&P, Moody’s,
A.M. Best or a substitute agency, which is a nationally recognized statistical
rating organization, that is at least equal to the lower of (x) AIG’s
then-current rating from such agency or (y) the Company’s then-current rating as
supported by this Agreement from such agency; or (ii) such that, immediately on
the effective date of the sale by AIG of the Company, the Company’s
capitalization is consistent with the minimum capital adequacy standards and
criteria of at least one of S&P, Moody’s, A.M. Best or a substitute agency,
which is a nationally recognized statistical rating organization, for a rating
that is equal to or better than the Company’s then-current rating on the date
immediately preceding such sale.  To the extent not terminated previously by AIG
pursuant to the foregoing, this Agreement will terminate automatically one year
after the closing of any sale of the Company by AIG, and all provisions hereof
will be of no further force and effect.  For the avoidance of doubt, the
termination of this Agreement pursuant to this paragraph 8 shall not relieve
either party of any obligation it may owe to the other party hereunder that
existed prior to, and remains outstanding as of, the Termination Date.

 

9.                                      Any policyholder holding a policy issued
by the Company prior to the termination of this Agreement shall have the right
to demand that the Company enforce the Company’s rights under paragraphs 1, 4
and 5 of this Agreement, and, if the Company fails or refuses to take timely
action to enforce such rights or the Company defaults in any claim or other
payment owed to any such policyholder when due, such policyholder may proceed
directly against AIG to enforce the Company’s rights under paragraphs 1, 4 and 5
of this Agreement; provided, however, that no policyholder of the Company may
take any action authorized under this paragraph 9 unless and until (a) such
policyholder has given AIG written notice of its intent to enforce the terms of
this Agreement as provided in this paragraph 9, which notice shall specify in
reasonable detail the nature of and basis for the policyholder’s complaint and
(b) AIG has failed to comply with this Agreement within sixty (60) days after
such notice is given; and, provided, further, that upon termination of this
Agreement in accordance with paragraph 8 hereof, the rights of any policyholder
as provided for under this paragraph 9 shall terminate effective as of the
Termination Date, except with respect to the obligation of AIG (if any) to make
capital contributions to the Company pursuant to paragraphs 1, 4 and 5 of this
Agreement solely to the extent such obligation arose prior to, and remained
unsatisfied as of, the Termination Date (it being understood that upon AIG’s
satisfaction of all such obligations after the Termination Date, no such
policyholder shall have any rights against the Company or AIG, as the case may
be, under this paragraph 9).

 

5

--------------------------------------------------------------------------------


 

10.                                This Agreement is not, and nothing herein
contained and nothing done pursuant hereto by AIG shall constitute or be
construed or deemed to constitute, an evidence of indebtedness or an obligation
or liability of AIG as guarantor, endorser, surety or otherwise in respect of
any obligation, indebtedness or liability, of any kind whatsoever, of the
Company.  This Agreement does not provide, and is not intended to be construed
or deemed to provide, any policyholder of the Company with recourse to or
against any of the assets of AIG.

 

11.                                Any notice, instruction, request, consent,
demand or other communication required or contemplated by this Agreement shall
be in writing, shall be given or made or communicated by United States first
class mail, addressed as follows:

 

If to AIG:

 

American International Group, Inc.

180 Maiden Lane

New York, New York 10038

Attention:  Secretary

 

If to the Company:

 

Western National Life Insurance Company

2929 Allen Parkway

Houston, TX 77019

Attention:  Secretary

 

with a copy (which shall not constitute notice) to:

 

Western National Life Insurance Company

2929 Allen Parkway

Houston, TX 77019

Attention:  General Counsel

 

12.                                The covenants, representations, warranties
and agreements herein set forth shall be mutually binding upon and inure to the
mutual benefit of AIG and its successors and the Company and its successors.

 

13.                                This Agreement shall be governed by and
construed in accordance with the laws of Texas, without giving effect to the
principles of conflict of laws.

 

14.                                If any provision of this Agreement shall be
declared null, void or unenforceable in whole or in part by any court,
arbitrator or governmental agency, said provision shall survive to the extent it
is not so declared and

 

--------------------------------------------------------------------------------


 

all the other provisions of this Agreement shall remain in full force and effect
unless, in each case, such declaration shall serve to deprive any of the parties
hereto of the fundamental benefits of or rights under this Agreement.

 

15.                                This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussion, whether oral or written, of the parties.  This
Agreement may be amended at any time by written agreement or instrument signed
by the parties hereto.

 

16.                                This Agreement may be signed by the parties
in one or more counterparts which together shall constitute one and the same
agreement among the parties.

 

[signature page follows]

 

7

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

 

 

 

By:

/s/ Brian T. Schreiber

 

 

Name:  Brian T. Schreiber

 

 

Title:   Executive Vice President

 

 

 

 

 

 

 

By:

/s/ Robert A. Gender

 

 

Name: Robert A. Gender

 

 

Title:   Senior Vice President and Treasurer

 

 

 

 

 

WESTERN NATIONAL LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ N. Scott Gillis

 

 

Name:  N. Scott Gillis

 

 

Title:   Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Specified Minimum Percentage shall initially equal 350% of the Company’s
Company Action Level RBC.

 

--------------------------------------------------------------------------------

 
